Citation Nr: 1114766	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle and fibula fracture.

2.  Entitlement to service connection for a psychiatric disorder, to posttraumatic stress disorder (PTSD) secondary to sexual harassment and assault, alcoholism, an anxiety disorder other than PTSD, a depressive disorder, and a psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1973 to September 1973, in the United States Army from April 1978 to April 1982, and again in the United States Army from July 1986 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part of this rating decision, the RO denied the benefits sought on appeal.

In January 2011, the Veteran testified at a hearing held in Washington, DC before the undersigned Acting Veterans Law Judge, a transcript of which has been associated with the Veteran's claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here.  Notably, while this claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with a depressive disorder and an anxiety state since she filed her claim on July 29, 2003.  Also, the Veteran's former representative raised a claim of entitlement to service connection for alcoholism in July 2003.  VA treatment records reflect that a psychosis was diagnosed in February 2003. 
 
The issue of entitlement to service connection for a psychiatric disorder, to PTSD secondary to sexual harassment and assault, alcoholism, an anxiety disorder other than PTSD, a depressive disorder, and a psychosis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1973 to September 1973, from April 1978 to April 1982, and from July 1986 to July 1990.

2.  On January 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of  whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle and fibula fracture is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle and fibula fracture by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle and fibula fracture and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle and fibula fracture and it is dismissed.


ORDER

The appeal of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle and fibula fracture is dismissed.


REMAND

As indicated under Clemons, these other diagnoses of alcoholism, an anxiety disorder other than PTSD, a depressive disorder, and a psychosis should be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  Moreover, although the RO provided the new regulation regarding PTSD based on an in-service personal assault, which the Veteran is claiming (see May 2006 notice of disagreement), the RO has not provided adequate notification addressing what is needed for a claim of entitlement to service connection for PTSD based on an in-service personal assault.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9 (2010).

The RO has searched for and has not located the Veteran's service treatment records from her first two periods of service or her service personnel records from her second period of service.  Given that the Veteran served in the United States Air Force during her first period of active duty and in the United States Army during her second period of active duty under a different name than the one she had during her last period of active duty, another attempt should be made to obtain her service treatment records from her first two periods of service and her service personnel records from her second period of service.

In her July 2003 stressor statement, the Veteran alleged that she was hospitalized for six weeks at the 121st Evacuation Hospital in Seoul, South Korea in 1990 for substance abuse treatment.  The RO should obtain these records.

The RO last requested treatment records from the Fayetteville (North Carolina) VA Medical Center in February 2008.  July and October 2003 VA treatment record shows that in July 2003, the Veteran made an appointment at the Vet Center in Fayetteville, North Carolina, and that in October 2003 she had seen a doctor at that facility.  The RO should obtain all records from the Fayetteville (North Carolina) VA Medical Center since February 2008 and all records from the Vet Center in Fayetteville, North Carolina since July 2003. 

In addition to the allegation of sexual harassment and assault, the Veteran was treated for anxiety and a depressed mood in 1988.  The Veteran filed her claim on July 25, 2003.  While the August 2007 VA PTSD examination report shows only an Axis I diagnosis of alcohol abuse, PTSD was diagnosed in March 2004.  Moreover, a depressive disorder was diagnosed at various times since she filed her claim in July 2003, and an anxiety state was diagnosed in August 2005.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim).  In light of McClain and Clemons, it is essential that the Veteran be afforded another VA examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for a psychiatric disorder, to include to PTSD secondary to sexual harassment and assault, alcoholism, an anxiety disorder other than PTSD, a depressive disorder, and a psychosis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.304(f)(3),  3.307, and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The RO/AMC should contact the National Personnel Records Center and make another attempt to obtain the Veteran's service treatment records from her first two periods of service and her service personnel records from her second period of service using her name during those periods of service.  The RO should attempt to obtain all hospitalization records associated with substance abuse treatment in 1990 at the 121st Evacuation Hospital in Seoul, South Korea.  Any such records should be associated with the Veteran's VA claims folder.  If any of these records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

3.  The RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment since August 2007, and obtain those records.  In any event, the RO should obtain all records from the Fayetteville (North Carolina) VA Medical Center since February 2008 and all records from the Vet Center in Fayetteville, North Carolina since July 2003.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

4.  The RO should schedule the Veteran for an appropriate examination to determine whether the Veteran has a current psychiatric disorder other than alcohol abuse and whether any psychiatric disorder she has had since she filed her claim in July 2003 is related to active service.  The claims folder is to be made available to the examiner to review.  

The examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 probability, that the Veteran currently has PTSD as a result of the in-service sexual harassment/personal assault stressor as reported by her; and, if the Veteran does not currently have PTSD, the examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 probability, that the Veteran had PTSD, as diagnosed in March 2004, as a result of the in-service stressor as reported by her.  

The examiner must also opine whether it is at least as likely as not, i.e., is there at least a 50/50 probability, that the Veteran currently has an anxiety disorder other than PTSD or depressive disorder as a result of her active service, including the in-service stressor as reported by her and the treatment for anxiety and a depressed mood; and, if the Veteran does not currently have an anxiety disorder other than PTSD or depressive disorder, the examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 probability, that the Veteran had an anxiety disorder, as diagnosed in August 2005, or a depressive disorder, as diagnosed since July 2003, as a result of her active service, including the in-service stressor as reported by her and the treatment for anxiety and a depressed mood. 

The examiner must also opine whether it is at least as likely as not, i.e., is there at least a 50/50 probability, that the Veteran currently has a psychotic disorder or has had a psychotic disorder since she filed her claim on July 25, 2003, as a result of her active service, including the in-service stressor as reported by her and the treatment for anxiety and a depressed mood.  

For any other psychiatric disorder other than alcohol abuse that is currently diagnosed or was diagnosed since she filed her claim on July 25, 2003, the examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 probability, that the disorder is a result of her active service, including the in-service stressor as reported by her and the treatment for anxiety and a depressed mood.  

A complete rationale must be provided for all opinions offered.

5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must take action to ensure that all requested information has been obtained.

6.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for a psychiatric disorder, to PTSD secondary to sexual harassment and assault, alcoholism, an anxiety disorder other than PTSD, a depressive disorder, and a psychosis.  If the benefit is not granted in full, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


